In this action of tort the jury returned a verdict for the female plaintiff (plaintiff) for personal injuries and a verdict for her husband for consequential damages. The case is here on the defendants’ exceptions to the denial of their motions for directed verdicts and to the denial of their motions that verdicts be entered for the defendants under leave reserved. The plaintiff fell on an outside step at the kitchen entrance of a “ranch-type home” owned and controlled by the defendants. The plaintiff was there for the purpose of being the godmother of the defendants’ two-week old baby and to take the baby from the home to the church to be baptized. The defendants admit “that there was evidence to warrant a finding of their negligence in . . . their maintenance of this step, causative of the plaintiff’s injuries.” They contend, however, that the plaintiff cannot recover because her “status . . . was that of a social visitor or licensee.” They argue that this was a “commonplace and a routine incident” and cite the case of Pandiscio v. Bowen, 342 Mass. 435, 438, in support of their contention. We do not agree. That case is readily distinguishable from the instant one. Here, the plaintiff did not agree to act as a godmother until after some deliberation and after an inquiry as to what the duties of a godmother were. She is not a blood relation of the defendants. There was evidence that the mother of the child “was going to stay home” and that it was important for the child to have a godmother at the church because “without the godmother . . . they don’t baptize . . . children.” We are of opinion that in this case the plaintiff was conferring a benefit on the defendants within the principles enumerated in the case of Taylor v. Goldstein, 329 Mass. 161. See Posner v. Minsky, 353 Mass. 656, 659-660. This is a majority opinion.

Exceptions overruled.